Title: To George Washington from Major General William Heath, 8 June 1780
From: Heath, William
To: Washington, George



Dear General
Roxbury [Mass.] June 8th 1780

The enclosed State of the British Garrison at Hallifax, was obtained from the Gentleman mentioned in my last, but is rather more particular than what he mentioned to the Honble Mr Bowdoin, I therefore take the liberty to enclose it.
Two Days after I had the honor last to write your Excellency, your requisition to the General Assembly here to raise a number of men to Complete their Battalions was received by them, and yesterday their orders were Sent to the several Brigadiers of the militia to cause the men to be drafted immediately, they will probably in the usual way, be bought at a very high price, I am however happy to hear that many of the old Soldiers intend to offer themselves, I am Just informed that the men are to rendezvous at Springfield, where they are to wait your Excellencys further orders, A large number of officers are here on the recruiting service, which will now be at an end, They might receive and march the drafts on immediately to Camp, and as the Season is far advanced, and it is very probable many of the drafts will be raw, I apprehend that it will be your Excellencys wish to have them marched on, formed and drill’d as soon as possible, at the Same time as I have not received the least hint of your pleasure respecting them, and by late accounts from West point the Troops at that Post being at half allowance, leaves me at loss to determine what your intentions are, or what mode of Conduct is to be pursued, I will however venture to order Several Officers to repair to Springfield to receive the men from the Superintendent, preserve Order, and have them in readiness to march the moment your pleasure is Signified.
Capt. la Touch, who lately Sailed from Boston to the southward in

the Hermione Frigate, has Just sent into Dartmouth, a Brig⟨gtine⟩ which he took off Nantucket Shoals bound to New York, with upwards of 1700, Firkins of butter, 150 Boxes of Candles, and 150 Boxes of Soap on board, This will be agreable news to the Marquis de la Fyette who will be happy to hear of the good Fortune of Capt. la Touch. I have the honor to be with the greatest respect your Excellencys most Obedient Servant

W. Heath

